
	
		I
		111th CONGRESS
		1st Session
		H. R. 400
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Dingell (for
			 himself, Mr. Markey of Massachusetts,
			 Mr. Boucher,
			 Ms. Eshoo,
			 Mr. Stupak,
			 Ms. Harman,
			 Mr. Doyle,
			 Mr. Gordon of Tennessee, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to prevent the
		  granting of regulatory forbearance by default.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Consumers through Proper Forbearance Procedures
			 Act.
		2.Extension of
			 forbearance petition considerationSection 10(c) of the Communications Act of
			 1934 (47 U.S.C. 160(c)) is amended by striking the second and third sentences
			 and inserting the following: The Commission shall grant or deny any such
			 petition within one year after the Commission receives it, except that the
			 Commission may extend the one-year period for an additional 90 days if the
			 Commission finds that the extension is necessary to meet the requirements of
			 subsection (a)..
		
